Order, Supreme Court, New York County (Peter Tom, J.), entered August 19, 1992, which, inter alia, granted plaintiff’s motion for leave to amend its reply to defendant’s counterclaims and for summary judgment on the complaint and dismissal of defendant’s counterclaims, unanimously affirmed, with costs.
We agree with the IAS Court that defendant failed to adduce any evidence raising a triable issue of fact with respect to plaintiff’s ownership of the space in question, and that defendant’s affirmative defenses and counterclaims, alleging an oral agreement permitting plaintiff’s use of the space for garbage storage and its breach thereof, are without merit in view of the conclusive proof of ownership in plaintiff. Nor was it error to decide plaintiff’s motion for summary judgment simultaneously with plaintiff’s motion to amend its verified reply so as to allege such ownership interest, defendant having had an adequate opportunity to address the evidence underlying both the motion to amend and the motion for summary judgment (see, Igbara Realty Corp. v New York Prop. Ins. Underwriting Assn., 104 AD2d 258). We have considered *278defendant’s remaining arguments and find them to be without merit. Concur — Murphy, P. J., Rosenberger, Wallach, Asch and Williams, JJ.